DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2. 	The information disclosure statement (IDS) submitted on 08/05/2022 was filed after the mailing date of the Notice of Allowability on 08/10/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 07/282022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent No. 10802120 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-3, 5-21, 27-30, and 33-43 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-3, 5-21, 27-30, and 33-36 is the inclusion of the limitations that: wherein the receiver is further configured to receive an optical signal from a light source external to the lidar system; the frequency-detection circuit is further configured to determine one or more amplitudes of one or more respective frequency components associated with the received optical signal; and the processor is further configured to determine, based on the determined amplitudes of the frequency components associated with the received optical signal, that the received optical signal does not match any of the spectral signatures. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claims 37-41 is the inclusion of the claimed limitation that: the light source is configured to impart the spectral signatures to the seed light, wherein the particular spectral signature comprises a change of ∆f in an optical frequency of one of the temporal portions of the seed light, which results in a corresponding change of ∆f in an optical frequency of the one of the emitted pulses of light.  It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
Regarding claims 42-43, the primary reason for the allowance is the inclusion of the limitations that wherein the frequency-detection circuit further comprises one or more amplitude detectors, each amplitude detector coupled to one of the band-pass filters, wherein each amplitude detector is configured to provide an output signal that corresponds to an amplitude of an electrical signal received from a corresponding band-pass filter.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862

/TOAN M LE/Primary Examiner, Art Unit 2864